DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent filed 12 March 2021. Claims 1-27 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/12/21 was filed before the mailing date of the first office action  on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the cross-reference to related applications must be updated to reflect the current status of the related applications.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of 35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” and are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for receiving, means for computing, means for determining, and means for deferring” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,14, 27 of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 10659379 and claims 1, 15, and 29 of U.S. Patent No. 10986031. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are arguably broader than the claims of patent “379” and “031” which encompass the same metes, bounds and limitations. The slight difference is in the deferring section where in the instant application  it states “deferring performance of the action on the augmented first data transaction …” and in regard to patent numbers “379” and “031” it states “deferring the augmented first data transaction …”. Therefore, It would be obvious to a skill artisan before the effective filing date of the invention to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson 136 USPQ 184. 


Patent Number 10659379
Exemplary claim 1:
1. A computer implemented method of processing a data transaction message, of a plurality of data transaction messages, by a transaction processing system which receives the data transaction message via one of a plurality of message receivers coupled with a transaction processor of the transaction processing system, each of the plurality message receivers being characterized by a transmission latency from the message receiver to the transaction processor, the method comprising: 
receiving, by a processor of a first message receiver of the plurality of messages receivers, a first data transaction message of the plurality of data transaction messages; augmenting, by the processor of the first message receiver, the first data transaction message with data indicative of a time of receipt by the first message receiver; transmitting, by the processor of the first message receiver, the augmented first data transaction message to the transaction processor; receiving, by a message receiver associated with the transaction processor, the augmented first data transaction message; computing, by the receiver associated with the transaction processor based on the data indicative of the time of receipt by the processor of the first message receiver of the first data transaction message, a first amount of time elapsed between when the processor of the first message receiver received the first data transaction message and when the message receiver associated with the transaction processor received the augmented first data transaction message from the first message receiver; determining, by the receiver of the transaction processor, a first difference between the first amount of time and a defined amount of time; and deferring, by the message receiver associated with transaction processor, processing of the augmented first data transaction message by the transaction processor for an amount of time equal to the first difference when the first amount of time is less than the defined amount of time.
2. The computer implemented method of claim 1 further comprising: receiving, by a processor of a second message receiver of the plurality of messages receivers subsequent to the reception of the first data transaction message by the first message receiver, a second data transaction message of the plurality of data transaction messages, the transmission latency of the second message receiver being less than the transmission latency of the first message receiver; augmenting, by the processor of the second message receiver, the second data transaction message with data indicative of a time of receipt by the second message receiver; transmitting, by the processor of the second message receiver, the augmented second data transaction message to the transaction processor; receiving, by the message receiver associated with the transaction processor, the augmented second data transaction message prior to receipt thereby of the first augmented data transaction message; computing, by the message receiver associated with the transaction processor based on the data indicative of the time of receipt by the processor of the second message receiver of the second data transaction message, a second amount of time elapsed between when the processor of the second message receiver received the second data transaction message and when the message receiver associated with the transaction processor received the augmented second data transaction message from the second message receiver; determining, by the message receiver associated with the transaction processor, a second difference between the second amount of time and the defined amount of time, the second difference between greater than the first difference; and deferring, by the message receiver associated with the transaction processor, processing of the augmented second data transaction message by the transaction processor for an amount of time equal to the second difference when the second amount of time is less than the defined amount of time; and wherein the transaction processor processes the first augmented data transaction message prior to the second augmented data transaction message.
3. The computer implemented method of claim 1 wherein, if the first amount of time is not less than the defined amount of time, processing the augmented first data transaction message upon receipt by the transaction processor.
4. The computer implemented method of claim 1 wherein the transmission latency of each message receiver is dynamic.
5. The computer implemented method of claim 1 wherein the defined amount of time is derived from the transmission latencies of the plurality of message receivers.
6. The computer implemented method of claim 1 wherein at least one of the messages receivers of the plurality of message receives is located in a geographic region different from a geographic location of another of the plurality of message receivers and different from a location of the transaction processor.
7. The computer implemented method of claim 1 wherein each of the plurality of message receivers comprises a sub-network coupled with each other via an intermediary network.
8. The computer implemented method of claim 1 wherein the defined amount of time is dynamically defined based on the magnitude of the first amount of time as compared with other received augmented data transaction messages.
9. The computer implemented method of claim 1 wherein the processor of each of the plurality of message receivers comprises a clock, the method comprising synchronizing the clocks of the plurality of message receivers to a master clock.
10. The computer implemented method of claim 1 wherein the transmission latency of each of the plurality of message receivers is dependent upon both the physical distance between the message receivers and a number and type of networking devices through which the data transaction message must transit en route therebetween.
11. The computer implemented method of claim 1 wherein each of the plurality of message receivers comprises a layer 2 switch and further wherein each of the plurality of data transaction messages comprises a data packet.
12. The computer implemented method of claim 1 wherein the processing further comprises forwarding the augmented first data transaction message to a destination device.
13. The computer implemented method of claim 1 further comprising: receiving, by a processor of a second message receiver of the plurality of messages receivers substantially simultaneously with the reception of the first data transaction message by the first message receiver, a second data transaction message of the plurality of data transaction messages, the transmission latency of the second message receiver being less than the transmission latency of the first message receiver; augmenting, by the processor of the second message receiver, the second data transaction message with data indicative of a time of receipt by the second message receiver, the time of receipt of the of the second data transaction message being the same as the time of receipt of the first data transaction request message; transmitting, by the processor of the second message receiver, the augmented second data transaction message to the transaction processor; receiving, by the message receiver associated with the transaction processor, the augmented second data transaction message prior to receipt thereby of the first augmented data transaction message; computing, by the message receiver associated with the transaction processor based on the data indicative of the time of receipt by the processor of the second message receiver of the second data transaction message, a second amount of time elapsed between when the processor of the second message receiver received the second data transaction message and when the message receiver associated with the transaction processor received the augmented second data transaction message from the second message receiver; determining, by the message receiver associated with the transaction processor, a second difference between the second amount of time and the defined amount of time, the second difference between greater than the first difference; and deferring, by the message receiver associated with the transaction processor, processing of the augmented second data transaction message by the transaction processor for an amount of time equal to the second difference when the second amount of time is less than the defined amount of time, both the deferrals of the first and second augmented data transaction request messages expiring simultaneously; and selecting pseudo randomly, by the message receiver associated with the transaction processor, which of the augmented first and second data transaction messages to process first.
14. A transaction processing system for processing a data transaction message, of a plurality of data transaction messages, by a transaction processor, the system comprising: a plurality of message receivers coupled with the transaction processing system, each of the plurality message receivers being characterized by a transmission latency from the message receiver to another of the plurality of message receivers, at least one of the plurality of message receivers being coupled with a transaction processor; and wherein each message receiver of the plurality of message receivers is configured to receive a data transaction message of the plurality of data transaction messages, augment the data transaction message with data indicative of a time of receipt by the message receiver and transmit the augmented data transaction message to another of the plurality of message receivers; and wherein a receiving message receiver of the plurality of the message receivers is further configured to receive the augmented data transaction message from the transmitting message receiver, compute, based on the data indicative of the time of receipt thereby of the data transaction message, an amount of time elapsed between when the transmitting message receiver received the data transaction message and when the receiving message receiver received the augmented data transaction message from the transmitting message receiver, determine a difference between the computed amount of time and a defined amount of time, and defer processing of the augmented data transaction message by the transaction processor associated with the receiving message receiver for an amount of time equal to the determined difference when the computed amount of time is less than the defined amount of time.
15. The system of claim 14 wherein the receiving message receiver is further configured to receive another augmented data transaction message from another message receiver of the plurality of message receivers having a lower transmission latency, the other augmented data transaction message comprising another data transaction message received subsequent to the data transaction request message, compute, based on the data indicative of the time of receipt thereby of the other data transaction message, another amount of time elapsed between when the other transmitting message receiver received the other data transaction message and when the receiving message receiver received the other augmented data transaction message from the other transmitting message receiver, determine a difference between the computed other amount of time and the defined amount of time, and defer processing of the other augmented data transaction message by the transaction processor associated with the receiving message receiver for an amount of time equal to the determined difference when the computed other amount of time is less than the defined amount of time, wherein the transaction processor associated with the receiving message receiver processes the augmented data transaction message before the other augmented data transaction message.
16. The system of claim 14 wherein the receiving message receiver is further configured to receive another augmented data transaction message from another message receiver of the plurality of message receivers having a lower transmission latency, the other augmented data transaction message comprising another data transaction message received substantially simultaneously with the data transaction request message, compute, based on the data indicative of the time of receipt thereby of the other data transaction message, another amount of time elapsed between when the other transmitting message receiver received the other data transaction message and when the receiving message receiver received the other augmented data transaction message from the other transmitting message receiver, determine a difference between the computed other amount of time and the defined amount of time, and defer processing of the other augmented data transaction message by the transaction processor associated with the receiving message receiver for an amount of time equal to the determined difference when the computed other amount of time is less than the defined amount of time, wherein the deferrals of the processing of the augmented data transaction message and other augmented data transaction message expire simultaneously, the transaction processor associated with the receiving message receiver being further operative to pseudo randomly select which to process first.
17. The system of claim 14 wherein, if the amount of time is not less than the defined amount of time, the augmented data transaction message is processed upon receipt by the transaction processor associated with the receiving message receiver.
18. The system of claim 14 wherein the transmission latency of each message receiver is dynamic.
19. The system of claim 14 wherein the defined amount of time is derived from the transmission latencies of the plurality of message receivers.
20. The system of claim 14 wherein at least one of the messages receivers of the plurality of message receivers is located in a geographic region different from a geographic location of another of the plurality of message receivers.
21. The system of claim 14 wherein each of the plurality of message receivers comprises a sub-network coupled with each other via an intermediary network.
22. The system of claim 14 wherein the defined amount of time is dynamically defined based on the magnitude of the computed amount of time as compared with other received augmented data transaction messages.
23. The system of claim 14 wherein each of the plurality of message receivers comprises a clock, each of the plurality of message receivers being further operative to synchronize their clock to a master clock.
24. The system of claim 14 wherein the transmission latency of each of the plurality of message receivers is dependent upon both the physical distance between the message receivers and a number and type of networking devices through, which the augmented data transaction message must transit en route there between.
25. The system of claim 14 wherein each of the plurality of message receivers comprises a layer 2 switch and further wherein each of the plurality of data transaction messages comprises a data packet.
26. The system of claim 14 wherein the transaction processor associated with the receiving message receiver is further operative to process the augmented data transaction message by forwarding the augmented data transaction message to a destination device.


Patent Number 10986031
Exemplary Claim 1
1. A computer implemented method comprising: receiving, by a message receiver of a transaction processor, an augmented first data transaction message transmitted to the transaction processor by one of a plurality of message receivers coupled therewith via an electronic communications network, each of the plurality of message receivers being configured to, upon receipt of a data transaction message, augment the received data transaction message with data indicative of a time of receipt thereby and transmit the augmented data transaction message to the transaction processor, each of the plurality message receivers being characterized by a transmission latency from the message receiver to the transaction processor;
 computing, by the message receiver of the transaction processor, based on the data indicative of the time of receipt, a first amount of time elapsed between the time of receipt of the first data transaction message and when the message receiver of the transaction processor received the augmented first data transaction message;
 determining, by the message receiver of the transaction processor, a first difference between the first amount of time and a defined amount of time;
 and deferring, by the message receiver of the transaction processor, processing of the augmented first data transaction message by the transaction processor for an amount of time equal to the first difference when the first amount of time is less than the defined amount of time.
2. The computer implemented method of claim 1 further comprising: receiving, by the message receiver of the transaction processor prior to receipt thereby of the first augmented data transaction message, an augmented second data transaction message transmitted to the transaction processor by one of the plurality of message receivers; computing, by the message receiver of the transaction processor, based on the data indicative of the time of receipt, a second amount of time elapsed between the time of receipt of the second data transaction request message and when the message receiver of the transaction processor received the augmented second data transaction message; determining, by the message receiver of the transaction processor, a second difference between the second amount of time and the defined amount of time; and deferring, by the message receiver of the transaction processor, processing of the augmented second data transaction message by the transaction processor for an amount of time equal to the second difference; and wherein the transaction processor processes the augmented first data transaction message and the augmented second data transaction message subsequent to the end of their respective deferrals, the augmented first data transaction message being processed prior to the augmented second data transaction message when the second data transaction request message was received subsequent to the first data transaction request message.
3. The computer implemented method of claim 1, wherein, if the first amount of time is not less than the defined amount of time, processing the augmented first data transaction message upon receipt by the transaction processor.
4. The computer implemented method of claim 1, wherein the transmission latency of each message receiver is dynamic.
5. The computer implemented method of claim 1, wherein the defined amount of time is derived from the transmission latencies of the plurality of message receivers.
6. The computer implemented method of claim 1, wherein at least one of the messages receivers of the plurality of message receives is located in a geographic region different from a geographic location of another of the plurality of message receivers and different from a location of the transaction processor.
7. The computer implemented method of claim 1, wherein each of the plurality of message receivers comprises a sub-network coupled with each other via an intermediary network.
8. The computer implemented method of claim 1, wherein the defined amount of time is dynamically defined based on the magnitude of the first amount of time as compared with other received augmented data transaction messages.
9. The computer implemented method of claim 1, wherein each of the plurality of message receivers comprises a clock, the method comprising synchronizing the clocks of the plurality of message receivers to a master clock.
10. The computer implemented method of claim 1, wherein the transmission latency of each of the plurality of message receivers is dependent upon the physical distance between the message receivers, a volume of augmented data transaction messages being transmitted and a number and type of networking devices through which each data transaction message must transit en route therebetween.
11. The computer implemented method of claim 1, wherein each of the plurality of message receivers comprises a layer 2 switch and further wherein each of the plurality of data transaction messages comprises a data packet.
12. The computer implemented of claim 1, wherein each of the plurality of message receivers comprises a different ingress point of a transaction processing system comprising the transaction processor.
13. The computer implemented method of claim 1, wherein the processing further comprises forwarding the augmented first data transaction message to a destination device.
14. The computer implemented method of claim 1 further comprising: receiving, by the message receiver of the transaction processor prior to receipt thereby of the first augmented data transaction message, an augmented second data transaction message transmitted to the transaction processor by one of the plurality of message receivers; computing, by the message receiver of the transaction processor, based on the data indicative of the time of receipt, a second amount of time elapsed between the time of receipt of the second data transaction request message and when the message receiver of the transaction processor received the augmented second data transaction message; determining, by the message receiver of the transaction processor, a second difference between the second amount of time and the defined amount of time; and deferring, by the message receiver of the transaction processor, processing of the augmented second data transaction message by the transaction processor for an amount of time equal to the second difference when the second amount of time is less than the defined amount of time; and selecting, pseudo randomly, by the message receiver associated with the transaction processor, when both the deferrals of the first and second augmented data transaction request messages expire simultaneously, which of the augmented first and second data transaction messages to process first.
15. A system comprising: a message receiver of a transaction processor configured to receive an augmented data transaction message transmitted to the transaction processor by one of a plurality of message receivers coupled therewith via an electronic communications network, each of the plurality of message receivers being configured to, upon receipt of a data transaction message, augment the received data transaction message with data indicative of a time of receipt thereby and transmit the augmented data transaction message to the transaction processor, each of the plurality message receivers being characterized by a transmission latency from the message receiver to the transaction processor; the message receiver of the transaction processor being further configured to: compute, based on the data indicative of the time of receipt, a first amount of time elapsed between the time of receipt of the data transaction message and when the message receiver of the transaction processor received the augmented data transaction message; determine a first difference between the first amount of time and a defined amount of time; and defer processing of the augmented data transaction message by the transaction processor for an amount of time equal to the first difference when the first amount of time is less than the defined amount of time.
16. The system of claim 15, wherein the message receiver of the transaction processor is further configured to: receive, prior to receipt thereby of the augmented data transaction message, another augmented data transaction message transmitted to the transaction processor by one of the plurality of message receivers; compute, based on the data indicative of the time of receipt, a second amount of time elapsed between the time of receipt of the other data transaction request message and when the message receiver of the transaction processor received the other augmented data transaction message; determine a second difference between the second amount of time and the defined amount of time; and defer processing of the other augmented data transaction message by the transaction processor for an amount of time equal to the second difference; and wherein the transaction processor processes the augmented data transaction message and the other augmented data transaction message subsequent to the end of their respective deferrals, the augmented data transaction message being processed prior to the other augmented data transaction message when the other data transaction request message was received subsequent to the data transaction request message.
17. The system of claim 15, wherein the message receiver of the transaction processor is further configured to: receive, prior to receipt thereby of the first augmented data transaction message, another augmented data transaction message transmitted to the transaction processor by one of the plurality of message receivers; compute, based on the data indicative of the time of receipt, a second amount of time elapsed between the time of receipt of the other data transaction request message and when the message receiver of the transaction processor received the other augmented data transaction message; determine a second difference between the second amount of time and the defined amount of time; and defer processing of the other augmented data transaction message by the transaction processor for an amount of time equal to the second difference when the second amount of time is less than the defined amount of time; and select, pseudo randomly, when both the deferrals of the first and second augmented data transaction request messages expire simultaneously, which of the augmented first and second data transaction messages to process first.
18. The system of claim 15, wherein, if the first amount of time is not less than the defined amount of time, the augmented data transaction message is processed upon receipt by the transaction processor.
19. The system of claim 15, wherein the transmission latency of each message receiver is dynamic.
20. The system of claim 15, wherein the defined amount of time is derived from the transmission latencies of the plurality of message receivers.
21. The system of claim 15, wherein at least one of the messages receivers of the plurality of message receivers is located in a geographic region different from a geographic location of another of the plurality of message receivers and different from a location of the transaction processor.
22. The system of claim 15, wherein each of the plurality of message receivers comprises a sub-network coupled with each other via an intermediary network.
23. The system of claim 15, wherein the defined amount of time is dynamically defined based on the magnitude of the computed amount of time as compared with other received augmented data transaction messages.
24. The system of claim 15, wherein each of the plurality of message receivers comprises a clock, each of the plurality of message receivers being further operative to synchronize their clock to a master clock.
25. The system of claim 15, wherein the transmission latency of each of the plurality of message receivers is dependent upon both the physical distance between the message receivers, a volume of augmented data transaction messages being transmitted and a number and type of networking devices through, which each augmented data transaction message must transit en route there between.
26. The system of claim 15, wherein each of the plurality of message receivers comprises a layer 2 switch and further wherein each of the plurality of data transaction messages comprises a data packet.
27. The system of claim 15, wherein each of the plurality of message receivers comprises a different ingress point of a transaction processing system comprising the transaction processor.
28. The system of claim 15, wherein the transaction processor associated with the receiving message receiver is further operative to process the augmented data transaction message by forwarding the augmented data transaction message to a destination device.
29. A system comprising: means for receiving, at a transaction processor, an augmented first data transaction message transmitted to the transaction processor by one of a plurality of message receivers coupled therewith via an electronic communications network, each of the plurality of message receivers being configured to, upon receipt of a data transaction message, augment the received data transaction message with data indicative of a time of receipt thereby and transmit the augmented data transaction message to the transaction processor, each of the plurality message receivers being characterized by a transmission latency from the message receiver to the transaction processor; means for computing, based on the data indicative of the time of receipt, a first amount of time elapsed between the time of receipt of the first data transaction message and when the message receiver of the transaction processor received the augmented first data transaction message; means for determining a first difference between the first amount of time and a defined amount of time; and means for deferring processing of the augmented first data transaction message by the transaction processor for an amount of time equal to the first difference when the first amount of time is less than the defined amount of time.
Claims 1-27 will be allowed upon the submission of a Terminal Disclaimer by applicant’s representative.

The prior art of record fails the teach and suggest the combination steps of receiving, by a first message transceiver of a plurality of message transceivers each operative to perform an action on data transaction messages received thereby, a first data transaction message transmitted to the first message transceiver by another of the plurality of message transceivers, each coupled with the first message transceiver via an electronic communications network path, the first data transaction message having been augmented by the one of the plurality of message transceivers with data indicative of a time of receipt thereby, each of the electronic communications network paths being characterized by a transmission latency; computing, by the first message transceiver, based on the data indicative of the time of receipt, a first amount of time elapsed between the time of receipt of the first data transaction message and when the first message transceiver received the augmented first data transaction message; determining, by the first message transceiver, a first difference between the first amount of time and a defined amount of time; and deferring, by the first message transceiver, performance of the action on the augmented first data transaction message for an amount of time equal to the first difference when the first amount of time is less than the defined amount of time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454